Graves, J.
The circuit judge passed on the evidence in this cause and reached the conclusion that complainant’s application for divorce was fully sustained. ¥e have carefully examined the testimony and find it very conflicting, and no doubt different tribunals on looking at it as it appears on paper might come to opposite determinations. And such might be the case after rejecting the depositions of Mrs. Oorrie. It would be a waste of time to write out a discussion of the facts. The view we take is that the bias of the evidence is not such as to justify overruling the court of original jurisdiction.
The decree is affirmed with costs.
The other Justices concurred.